ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT AND THIRD AMENDMENT TO LEASE
AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT AND THIRD AMENDMENT TO LEASE
AGREEMENT ("Amendment") is executed and delivered effective as of the first
(1st) day of October, 2003, by and between 329 PARTNERS-II LIMITED PARTNERSHIP
("Landlord"), HAROLD'S DBO, INC. ("Assignor") and HAROLD'S STORES, INC.
("Tenant").

RECITALS

Landlord, as landlord, and Assignor, as tenant, have previously entered into
that certain Lease Agreement dated June 30, 1998, as amended by (i) that certain
First Amendment to Lease Agreement dated as of August 10, 2001, and (ii) that
certain Second Amendment to Lease Agreement ("Second Amendment") dated as of
February 4, 2003 (as so amended, the "Lease"), pursuant to which Landlord leased
to Tenant the real property more particularly described therein.

Prior to the date hereof, the size of the Premises was reduced to 25,178 square
feet.

Assignor wishes to assign all of its right, title and interest under the Lease
to Tenant, and Tenant wishes to assume same.

Concurrently with such assignment, Landlord and Tenant wish to increase the
Premises to comprise approximately 46,132 square feet, as shown on Exhibit "A"
attached hereto and made a part hereof.

Landlord and Tenant desire to amend the Lease to effect such increase of the
Premises and to amend certain provisions regarding Base Rent, payment of Tax and
Insurance Costs and other matters more particularly set forth hereinbelow.

AGREEMENTS

NOW, THEREFORE, for and in consideration of TEN DOLLARS ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord, Assignor and Tenant for themselves and their successors
and assigns do hereby agree as follows:

Recitals

. The recitals set forth above are hereby agreed to be true and correct and are
incorporated herein for all purposes.



Definitions

. Any capitalized terms not defined herein shall have the meaning as set forth
in the Lease.



Assignment and Assumption

. Assignor hereby sells, assigns and transfers to Tenant any and all of
Assignor's right, title and interest in and to the Lease, as if Tenant were
named in the original Lease.



Acceptance

. Tenant hereby accepts the foregoing sale, assignment and transfer and promises
and agrees to pay all Base Rent and any additional rents and to faithfully
perform all covenants, stipulations, agreements and obligations under the Lease.



Consent

. Landlord consents to the foregoing assignment of the Lease by Assignor to
Tenant; provided, however, such consent shall not be construed in any manner to
release Assignor from its obligations under the Lease or to waive or diminish
any of Landlord's rights or remedies thereunder with respect to Assignor or
Tenant.



Premises

. From and after the date hereof, the Premises shall be that certain portion of
the Project depicted on
Exhibit "A"
attached hereto and made a part hereof, less that certain 4,224 square foot
portion designated as space 1, the total area of the Premises being agreed to
constitute approximately 46,132 square feet. Tenant accepts the Premises in its
as-is condition and shall not be required to perform any finish-out or
remodeling work (provided, however, this provision shall in no way be construed
to limit or diminish in any way Tenant's or Landlord's repair and maintenance
obligations set forth in Article VI of the Lease or elsewhere in the Lease.)



Base Rent

. Effective as of the date hereof, Section 3.1 of the Lease, as previously
amended by Paragraph 2 of the Second Amendment, is hereby amended to provide
that the monthly amount of Base Rent shall be as follows:



Time Period


Monthly Amount



10/1/03-2/29/04 $35,508.33


3/1/04-9/19/04 $25,440.91


9/20/04-11/14/05 $26,490.00


11/15/05-9/19/07 $38,443.33


9/20/07-9/19/10 $40,365.50



Reimbursement of Tenant's Share of Taxes and Insurance

. Paragraph 4(c) of the Second Amendment is hereby deleted in its entirety and
the following substituted in its place: "
Reimbursement of Tenant's Share of Taxes and Insurance
. On or before March 1, 2003, Tenant shall pay to Landlord $9,809.90 for
estimated Taxes for January, February and March 2003. Tenant agrees to pay as
additional rent Tenant's Share (as hereinafter defined) of the reasonable costs
paid by Landlord pursuant to Sections 4(a) and (b) above (collectively, the "Tax
and Insurance Costs"). For purposes hereof, Tenant's Share shall be 100% of such
Tax and Insurance Costs through August 31, 2003. From and after September 1,
2003, Tenant's Share shall be 91.61% of such Tax and Insurance Costs. Tenant's
Share of Tax and Insurance Costs shall be pro rated for any partial year during
the Lease term. Landlord's lender requires Landlord to cause Tenant to escrow
Tax and Insurance Costs. Accordingly, on or before the first of each month from
April 1, 2003 through August 1, 2003, Tenant shall pay to Landlord $3,269.97,
which represents one-twelfth of monthly estimated Taxes. In addition, on or
before the first day of each month from and after March 1, 2003, through August
1, 2003, Tenant shall pay to Landlord one hundred twenty percent (120%) of the
monthly premium for the property insurance described in Section 4(b) above. From
and after September 1, 2003, Landlord may invoice Tenant monthly for Tenant's
pro rata share of the estimated Tax and Insurance Costs for each calendar year,
which amount shall be adjusted each year based upon anticipated Tax and
Insurance Costs, and, if Landlord's lender so requires, Tenant shall pay to
Landlord monthly one hundred twenty percent (120%) of the monthly premium for
the property insurance described in Section 4(b) above until Tenant has paid to
Landlord 91.61% of the estimated amount for the following year's annual premium
for such property insurance. Landlord shall provide Tenant an accounting showing
in reasonable detail all computations of additional rent due under this Section
within thirty (30) days of the close of each calendar year. In the event the
accounting shows that the total of the monthly payments made by Tenant exceeds
the amount of additional rent due by Tenant under this Section, Landlord shall
credit any such amount against the Base Rent payment next coming due. In the
event the accounting shows that the total of the monthly payments made by Tenant
is less than the amount of additional rent due by Tenant under this Section, the
accounting shall be accompanied by an invoice for the additional rent. Landlord
shall provide Tenant copies of tax bills and invoices from Landlord's insurance
company for insurance premiums concurrently with Landlord's delivery of said
accounting to the extent such tax bills and invoices are available at that time
and otherwise within a reasonable amount of time after same are available."



Sections 3 and 7 of Second Amendment

. Sections 3 and 7 of the Second Amendment are hereby deleted in their entirety.



Leasing Commission

. Each party represents that it has not performed any actions that could give
rise to a commission under the Lease, as amended hereby, except with respect to
a commission to be paid by Landlord (which Landlord agrees to pay) to Southern
Asset Service Corp.("Sasco"), who shall be a third party beneficiary for the
purposes hereof, equal to 4.5% of the portion of the Base Rent that is in effect
from and after November 15, 2005 (to wit-$10.00 per square foot from Novermber
15, 2005 to September 19, 2007, and $10.50 per square foot from September 20,
2007 to September 19, 2010) to the extent same is attributable to that portion
of the Premises identified on Exhibit "A" attached hereto as space 6, the square
footage of which is agreed to be 10,552. Said commission shall be fully due and
payable within ten (10) days after November 15, 2005. Landlord shall hold
harmless and indemnify Tenant for any claims resulting from Landlord's failure
to pay Sasco the commission described hereinabove when due, and each party shall
hold harmless and indemnify the other party from any claims for commissions
arising from such first party's acts.



Parking

. Tenant shall be allocated a pro rata share of the parking spaces serving the
Project, which pro rata share shall be equal to the total number of parking
spaces multiplied by a fraction the numerator of which is the square footage of
the Premises and the denominator of which is the total square footage of the
building in which the Premises is located. The parking spaces other than the
parking spaces allocated to Tenant pursuant to the preceding sentence may be
allocated by Landlord to other tenants of the Project, and such parking
allocated to the other tenants of the Project may consist of the parking spaces
closest to the building in which the Premises is located.



Ratification

. To the extent of any conflict between the terms of this Amendment and the
terms of the Lease, the terms of this Amendment shall govern and control. The
Lease, as amended hereby, is ratified and confirmed in all respects.



Counterpart Execution

. This Amendment may be executed in counterparts, via facsimile, which when
assembled shall constitute one fully executed Amendment.



Landlord

:

329 Partners-ii limited partnership

By: 329 Holdings, L.L.C.,
General Partner


By:_________________________________
Name:______________________________
Title:_______________________________



ASSIGNOR

:

HAROLD'S DBO, INC.

By:
Name: Clark J. Hinkley
Title: President




TENANT

:

HAROLD'S STORES, INC.


By: __
Name: _Clark J. Hinkley_
Title: _Chief Executive Officer_



EXHIBIT "A"

[Depiction of Leased Premises follows this page.]